Citation Nr: 1111559	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-25 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for low back disability and if so, whether service connection may be granted.  

2.  Entitlement to service connection for a thoracic spine disorder (claimed as mid-back).

3.  Entitlement to a compensable disability rating for bilateral hearing loss.

4.  Entitlement to an effective date earlier than October 15, 2007, for the grant of service connection for tinnitus.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Darla J. Lilly, Esquire


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.  This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In repeated argument before the Board, appellant's attorney-representative urges that the record contains an inferred claim for TDIU.  She notes that the Veteran has urged that he is unable to perform work activities due to service-connected disabilities.  The representative asks the Board to address this claim.  The Board notes that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Accordingly, the Board will consider this claim.  

The claim for TDIU and the claims of service connection for low and mid back disabilities are addressed in the Remand that follows this decision.  

The issue of entitlement to an effective date earlier than October 15, 2007, for the grant of service connection for tinnitus, on the basis of clear and unmistakable error in a prior rating decision appears to have been raised by the attorney-representative.  This issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran has level IV hearing impairment in the left ear and level II hearing impairment in his right ear.

2.  Service connection for low back disability was denied in an unappealed December 1993 rating decision.

3.  Evidence received since the December 1993 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

4.  Service connection for tinnitus was denied in an unappealed rating decision of December 1993.

5.  A claim to reopen the claim for service connection for tinnitus was received on October 15, 2007.

6.  The Veteran's reopened claim for service connection for tinnitus was reopened on the basis of new and material evidence, other than service department records.

7.  Service connection for tinnitus was granted on the basis of direct service connection based on medical opinion evidence dated in June 2009.



      (CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

2.  As new and material evidence has been received since the December 1993 rating decision, the criteria for reopening the claim for service connection for low back disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Entitlement to an effective date prior to October 15, 2007, for the grant of service connection for tinnitus is not established.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran filed his claim in October 2007.  The VA provided the Veteran with VCAA-compliant information about his claim in November 2007, January 2008 and April 2009.  Consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), the November 2007 letter informed the Veteran as to reasons for the prior denial of the claim in December 1993 and the criteria for reopening the claim for a low back disorder.  Notice as to the initial-disability-rating and effective-date elements of a service-connection claim was provided in November 2007.  Although full VCAA notice was not sent to the Veteran until after the initial adjudication of the claims, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, to include the originating agency readjudicated the Veteran's claims in July 2009 and November 2010.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also notes that the Veteran has been afforded appropriate VA examinations and service treatment records and pertinent VA and private medical records have been obtained with regard to the claim for increased rating for hearing loss and earlier effective date for service connection for tinnitus.  Neither the Veteran nor his attorney-representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  To the extent that the attorney argues that an additional examination is warranted, the Board disagrees.  The VA examination reports contain sufficiently specific clinical findings and informed discussions of the pertinent history and clinical features of the disability on appeal and are adequate for purposes of this appeal.  The Board is also unaware of any outstanding evidence.  Therefore, the Board is also satisfied that the originating agency has complied with VA's duty to assist the Veteran in the development of his claims.

Accordingly, the Board will address the merits of the claims.

Increased Rating for Hearing Loss

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86.

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Analysis
In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected bilateral hearing loss.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Service connection for bilateral hearing loss was granted in a December 1993 rating decision, with a noncompensable rating assigned.  

The Veteran claims that his testing and records clearly show substantial bilateral hearing loss related to service.  He further alleges that a noncompensable rating does not provide for the personal effects his hearing loss has had on him or his life.

The Veteran was afforded multiple VA audiology exams.  During the February 2008 examination, the Veteran's chief complaint was increased hearing loss.  On this examination, puretone thresholds in decibels (db) for the four frequencies used for VA evaluation were as follows:

Hertz (Hz) 1000 2000 3000 4000 Average Right 20 15 70 85 47.5 Left 20 20 85 80 51.25

The Veteran's speech discrimination scores were 86 percent in the right ear and 82 in the left ear.  Applying the puretone threshold averages and speech discrimination scores results in a designation of level II for the right ear and level IV in the left ear.  See 38 C.F.R § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable disability rating.

The Veteran was afforded an additional VA audiology exam in June 2009.  The Veteran's chief complaints were tinnitus and hearing loss.  On this examination, puretone thresholds in decibels (db) for the four frequencies used for VA evaluation were as follows:

Hertz (Hz) 1000 2000 3000 4000 Average Right 20 15 70 80 46.25 Left 20 20 85 80 51.25

The Veteran's speech discrimination scores were 88 percent in the right ear and 90 percent in the left ear.  Applying the puretone threshold averages and speech discrimination scores results in a designation of level II for the right ear and level II in the left ear.  See 38 C.F.R § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 again produces a noncompensable disability rating.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The 2009 examiner described significant effects on the Veteran's occupational functioning with difficulty understanding certain people especially in groups.  He noted effects on the Veteran's usual daily activities included hearing difficulty, but found no effect on other activities of daily living.  

Audiology notes dated in May and June 2008 show findings of bilateral sensorineural hearing loss.  The Veteran was fitted for hearing aids.

The Board has considered the Veteran's contentions that he experiences hearing loss that affects his daily life.  However, the Board is bound by the provisions of the rating schedule and VA regulations in assigning a disability rating.  The rating schedule for hearing loss is quite specific in the type of testing that must be conducted and the ranges of test results that correspond with a particular rating.  The testing that was conducted in accordance with VA regulations establishes the Veteran's bilateral hearing loss is not to the degree necessary for a compensable rating.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment; however, they do not apply in the Veteran's case.  Specifically, each of the pure tone thresholds at the four specified frequencies is not 55 dB or more.  In addition, the puretone threshold is not 70 decibels or more at 2,000 hertz.

In conclusion, a preponderance of the evidence is against the claim of entitlement to a compensable disability rating for bilateral hearing loss.  In so concluding, the Board acknowledges the obvious sincerity of the Veteran in pursuing a higher rating.  The Board, however, is obligated to decide cases based on the evidence before it rather than on such factors.  Based on the evidence of record, a higher rating is not in order.

Consideration has been given to assigning a staged rating; however, at no time during the period in question have the disabilities warranted more than the current ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of each of the claimant's disabilities with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran is affected by hearing difficulty.  There is no exceptional disability picture which makes the available schedular evaluations inadequate.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.



New and Material Evidence to Reopen the Claim for Service Connection for Low Back Disability 

Legal Criteria

Generally, a claim that has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 C.F.R. § 20.1100.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Initially, the Board notes that the claim for service connection for low back disability was reopened and adjudicated on the merits in the May and November 2010 supplemental statements of the case.  However, because the reopening of a claim is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits, the Board must determine this issue on its own.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Review of the file shows the RO denied service connection for back disability in December 1993, based on the RO's determination that the documented back injury in service was acute and transitory in nature and unrelated to the diffuse disc disease and hemivertebra noted on examination in October 1993.  The Veteran was provided notice of the decision and her appellate rights, but did not file an appeal.  Although evidence which could be construed as relevant to the current mid-back claim was of record at the time of the 1993 decision, the Board finds that a mid-back claim was not actually made in the earlier claim by the Veteran, and thus that claim is being addressed in the first instance in the Remand.  

The evidence of record at the time of the December 1993 rating decision included the Veteran's service treatment records (STRs) showing that the Veteran was treated for injury to the back in March 1968 when a drag chute trainer fell on his back.  He was put on a limited activity profile.  At separation, he was found to have no problems of the back and it was noted he had full range of motion of the left side.  Post-service records show diagnosis of diffuse disc disease at L5-S1 and thoracic hemivertebra in October 1993.  

The evidence received since the December 1993 decision includes correspondence from the appellant, copies of medical literature discussing the development of arthritis and joint disease following trauma, and evidence of current long-standing disc disease and joint disease of the thoracolumbar spine.  

The foregoing evidence is not cumulative or redundant of the evidence previously of record.  Moreover, when considered in light of other evidence, it is sufficient to raise a reasonable possibility of substantiating the claim.  In this regard, in Shade v. Shinseki, ___Vet.App.___, No. 08-3548 (Nov. 2, 2010), the Court clarified that the term," reasonable possibility of substantiating the claim" was not intended to erect a new, additional barrier to reopening a claim.  It essentially explained that the issue of reopening does not include a separate outcome-based element.  With consideration of this proposition, the evidence presented by the Veteran is new and material, and reopening of the claim is in order.


Earlier Effective Date for Service Connection for Tinnitus

Legal Criteria

Under the applicable criteria, the effective date of an award of disability compensation based on an original claim for direct service connection or a claim reopened after final disallowance shall be the date following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication or action from a claimant, which indicates intent to apply for one or more benefits under the laws administered by VA, may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Where evidence requested in connection with a claim to reopen is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation shall not commence earlier than the date of filing of the new claim.  38 C.F.R. § 3.158.

Analysis

The record shows that the Veteran's initial claim of entitlement to service connection for tinnitus was filed in August 1993 and denied in a December 1993 rating decision on the basis that the Veteran's current tinnitus was not present in service or for many years following service and was not otherwise shown to be incurred or aggravated during service.  He did not perfect an appeal.  As previously noted, the RO granted service connection for hearing loss that rating decision.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim, such as the Veteran's, may be reopened when new and material evidence is presented or secured with respect to that claim.

The Veteran submitted a VA Form 21-526 in October 2007 seeking service connection for a back disability and tinnitus, as well as an increased rating for hearing loss.  This was in essence a claim to reopen the previously disallowed claim of entitlement to service connection for tinnitus.  By rating action in July 2009, the RO granted reopening of the claim on the basis of new and material evidence other than service department records.  The RO then granted service connection for tinnitus, effective October 15, 2007, the date of the filing of the reopened claim.

The Board has reviewed the record and finds no additional informal or formal claim between December 1993 and October 2007.  In this case, the evidence which provided the nexus upon which to grant the claim was a June 2009 VA audiology examination report containing an opinion that it was at least as likely as not that the Veteran's tinnitus was caused by acoustic trauma in service.  The date of the claim was October 15, 2007, the effective date which was assigned.  Therefore, according to controlling law, the proper effective date for the award of service connection is October 15, 2007.  An earlier effective date is not warranted.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for low back disability is granted.

A compensable disability rating for bilateral hearing loss is denied.

An effective date earlier than October 15, 2007, for a grant of service connection for tinnitus is denied.





      (CONTINUED ON NEXT PAGE)
REMAND

TDIU

The Veteran seeks a TDIU.  In May 2009, the U.S. Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).  The Veteran urges that the service-connected disabilities on appeal render him disabled.  Thus, this issue must be remanded for further development by the originating agency.

Service connection for Mid and Lower Back Disabilities

The Veteran urges that his mid and low back disabilities are related to incidents in service.  He has provided evidence of current disability and in-service injury which was not considered chronic by any prior reviewers.  The gap in time between service and the initial post-service presentation of back disability was approximately 20 years.  

An opinion provided by a nurse practitioner in a June 2009 VA examination report indicates that the examiner could not say with certainty the etiology of the current back disorders.  She noted that she could not resolve the issue without resort to speculation and that trauma was "one likelihood."  

Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 (2007); Cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, the Court recently stated that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Board acknowledges that there are cases when an examiner is unable to render a medical opinion due to limits to the most current medical knowledge.  Here, however, it is unclear to the Board why the examiner was unable to render the requested opinion without resorting to speculation.  Thus, an additional medical opinion is required.

The "opinion" provided by the June 2009 examiner is, unfortunately, not sufficient upon which to award service connection.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  The Board is not satisfied that the issue of whether the Veteran's back disabilities are etiologically related to service cannot be resolved without resorting to speculation.  The Board must ensure that the VA examiner has considered "all procurable and assembled data" and that the decision that no conclusion can be reached is "based on sufficient facts or data."  Id. (citing Daves v. Nicholson, 21 Vet. App. 46, 51 (2007) and Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008)).  As such, it is not satisfied that the conclusion that an etiology opinion would be speculative has been fully explained; a new VA examination is therefore needed that reflects the appropriate competent and credible evidence, as discussed below.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be provided appropriate notice in response to the claim of entitlement to a TDIU.

2.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the etiology of the Veteran's current back disorders.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the opinion should reflect that the claims file was reviewed in conjunction with the examination.  The examiner should perform any medically indicated testing.

After reviewing the record, obtaining a complete relevant history, and examining the Veteran, the examiner should indicate whether any of the Veteran's current mid or upper back disabilities is at least as likely as not (i.e., probability of 50 percent or greater) etiologically related to his active service, to include the injuries documented and described by the Veteran.  A detailed rationale should be provided for all opinions.  

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the issues of TDIU and service connection for low and mid-back disabilities.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the attorney-representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until otherwise notified, but the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


